
	

113 S2974 IS: Sustained Promotion of Responsibility in Team Sports Act
U.S. Senate
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2974
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2014
			Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide for a review of, and repeal of, the antitrust exemptions for professional sports.
	
	
		1.Short title
			This Act may be cited as the Sustained Promotion of Responsibility in Team Sports Act or the
		  SPORTS Act.2.Antitrust exemptions sunset(a)DefinitionIn this section, the term Sports
			 Broadcasting Act of 1961 means the Act of September 30, 1961 (15 U.S.C.
			 1291 et seq.).(b)Amendments(1)FootballThe Sports Broadcasting Act of 1961 is amended—(A)in the first section (15 U.S.C. 1291), by striking football, each place it appears;(B)by striking section 3 (15 U.S.C. 1293); and(C)in section 4 (15 U.S.C. 1294), by striking football,.(2)BaseballThe Sports Broadcasting Act of 1961 is amended—(A)in the first section (15 U.S.C. 1291), by striking baseball, each place it appears; and(B)in section 4 (15 U.S.C. 1294)—(i)by striking Nothing contained in this Act and inserting (a) Except as provided in subsection (b), nothing contained in this Act;(ii)by striking baseball,; and(iii)by adding at the end the following:(b)The antitrust laws, as defined in section 1 of the Act of October 15, 1914, or in the Federal Trade
			 Commission Act shall apply to a league of clubs participating in
			 professional baseball in connection with any agreement relating to the
			 sponsored telecasting of baseball games..(3)BasketballThe Sports Broadcasting Act of 1961 is amended—(A)in the first section (15 U.S.C. 1291), by striking basketball, each place it appears; and(B)in section 4 (15 U.S.C. 1294), by striking basketball,.(4)HockeyThe Sports Broadcasting Act of 1961 is amended—(A)in the first section (15 U.S.C. 1291), by striking or hockey each place it appears; and(B)in section 4 (15 U.S.C. 1294), by striking or hockey.(c)Effective dates(1)FootballThe amendments made by subsection (b)(1) shall take effect 1 year after the date of enactment of
			 this
			 Act.(2)BaseballThe amendments made by subsection (b)(2) shall take effect 1 year after the date of enactment of
			 this
			 Act.(3)BasketballThe amendments made by subsection (b)(3) shall take effect 1 year after the date of enactment of
			 this
			 Act.(4)HockeyThe amendments made by subsection (b)(4) shall take effect 1 year after the date of enactment of
			 this
			 Act.3.Commission(a)Establishment
		of commission(1)EstablishmentThere
		is established the Advisory Commission on Sports and the Public Interest (in this
			 Act
			 referred to as the
		Commission).(2)MembershipThe
		Commission shall be composed of 7 members, of whom—(A)1
		shall be the Assistant Attorney General in charge of the Civil Rights Division of
			 the Department of Justice;(B)1
		shall be the Assistant Attorney General in charge of the Antitrust Division of
			 the Department of Justice;(C)1
		shall be the Director of the Office on Violence Against Women of the Department of
			 Justice;(D)1
		shall be the Director of the National Institute on Occupational Safety and Health;(E)1 shall be the Secretary of Labor;(F)1
		shall be the Chairman of the Federal Trade Commission; and(G)1
		shall be appointed by the President.(3)Period of
		appointment; vacanciesMembers
		shall serve for the life of the Commission. Any vacancy in the
		Commission shall not affect its powers, but shall be filled in the same manner
		as the original appointment.(4)Initial
		meetingNot later than 30 days after the date on which all
		members of the Commission have been appointed, the Commission shall hold its
		first meeting.(5)MeetingsThe
		Commission shall meet at the call of the Chairperson.(6)QuorumA
		majority of the members of the Commission shall constitute a quorum, but a
		lesser number of members may hold hearings.(7)Chairperson and
		vice ChairpersonThe Commission shall select a Chairperson and Vice
		Chairperson from among its members.(b)Duties of the
		commission(1)Investigation and recommendationsThe Commission shall conduct a thorough investigation of, and develop recommendations relating to,
		the policies and conduct of the professional sports leagues covered under the
			 antitrust exemptions under the Act of September 30, 1961 (15 U.S.C.
			 1291 et seq.) (commonly known as the Sports
			 Broadcasting Act of 1961) regarding—(A)the treatment by the leagues and the member clubs  of the leagues of employees and contractors of
			 the leagues and member clubs and volunteers  providing services to the
			 league or the member
			 clubs;(B)the conduct of the employees, officials, and agents of the leagues and their member clubs;(C)any costs or benefits of the antitrust exemptions for the leagues; and(D)other issues that the Commission, by a vote of the majority of the members of the Commission,
			 determines constitute important considerations for Congress in determining
			  whether to reauthorize the antitrust exemptions for the leagues.(2)ReportsNot
		later than 95 days before the date that is 1 year  after the date of enactment
			 of this Act, and every 5 years thereafter, the Commission
		shall submit to the Committee on the Judiciary and the Committee on Commerce of the
			 Senate and the Committee on
			 the Judiciary and the Committee on Energy and Commerce of the House of
			 Representatives a report, which shall
			 contain—(A)a
		detailed statement of the findings, conclusions, and recommendations of the
			 investigation of the Commission, together
		with any recommendations for such legislation or administrative actions as the
			 Commission considers appropriate; and(B)the minority views, if any, on any findings, conclusions, or recommendations of the Commission.(c)Powers of the
		commission(1)HearingsThe
		Commission or, at its direction, any subcommittee or member of the Commission,
		may, for the purpose of carrying out this Act—
					(A)hold
		such hearings, sit and act at such times and places, take such testimony,
		receive such evidence, and administer such oaths as the Commission or such
			 subcommittee or
		member considers advisable; and
					(B)require, by
		subpoena or otherwise, the attendance and testimony of such witnesses and the
		production of such books, records, correspondence, memoranda, papers,
		documents, tapes, and materials as the Commission or such subcommittee or
		member considers advisable.(2)Information
		from federal agenciesThe Commission may secure directly from any
		Federal department or agency such information as the Commission considers
		necessary to carry out this Act. Upon request of the Chairman of the
		Commission, the head of such department or agency shall furnish such
		information to the Commission.(3)Postal
		servicesThe Commission may use the United States mails in the
		same manner and under the same conditions as other departments and agencies of
		the Federal Government.(4)GiftsThe
		Commission may accept, use, and dispose of gifts or donations of services or
		property.(5)Issuance and
		enforcement of subpoenas
					(A)IssuanceSubpoenas
		issued under paragraph (1) shall bear the signature of the Chairman of the
		Commission and shall be served by any person or class of persons designated by
		the Chairman for that purpose.
					(B)EnforcementIn
		the case of contumacy or failure to obey a subpoena issued under paragraph (1), the
			 United States district court for the judicial district in which the
		subpoenaed person resides, is served, or may be found may issue an order
		requiring such person to appear at any designated place to testify or to
		produce documentary or other evidence. Any failure to obey the order of the
		court may be punished by the court as a contempt that court.
					(6)Witness
		allowances and feesSection 1821 of title 28, United States Code,
		shall apply to witnesses requested or subpoenaed to appear at any hearing of
		the Commission. The per diem and mileage allowances for witnesses shall be paid
		from funds available to pay the expenses of the Commission.(d)Commission
		personnel matters(1)Compensation of
		membersEach member of the Commission who is not an officer or
		employee of the Federal Government shall be compensated at a rate equal to the
		daily equivalent of the annual rate of basic pay prescribed for level IV of the
		Executive Schedule under section 5315 of title 5, United States Code, for each
		day (including travel time) during which such member is engaged in the
		performance of the duties of the Commission. All members of the Commission who
		are officers or employees of the United States shall serve without compensation
		in addition to that received for their services as officers or employees of the
		United States.(2)Travel
		expensesThe members of the Commission shall be allowed travel
		expenses, including per diem in lieu of subsistence, at rates authorized for
		employees of agencies under subchapter I of chapter 57 of title 5, United
		States Code, while away from their homes or regular places of business in the
		performance of services for the Commission.(3)Staff(A)In
		generalThe Chairman of the Commission may, without regard to the
		civil service laws and regulations, appoint and terminate an executive director
		and such other additional personnel as may be necessary to enable the
		Commission to perform its duties. The employment of an executive director shall
		be subject to confirmation by the Commission.(B)CompensationThe
		Chairman of the Commission may fix the compensation of the executive director
		and other personnel without regard to chapter 51 and subchapter III of chapter
		53 of title 5, United States Code, relating to classification of positions and
		General Schedule pay rates, except that the rate of pay for the executive
		director and other personnel may not exceed the rate payable for level V of the
		Executive Schedule under section 5316 of such title.(C)Personnel as
		Federal employees(i)In
		generalThe executive director and any personnel of the
		Commission who are employees shall be employees under section 2105 of title 5,
		United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, 89A,
		89B, and 90 of that title.(ii)Members of
		commissionClause (i) shall not be construed to apply to
		members of the Commission.(4)Detail of
		government employeesAny Federal Government employee may be
		detailed to the Commission without reimbursement, and such detail shall be
		without interruption or loss of civil service status or privilege.(5)Procurement of
		temporary and intermittent servicesThe Chairman of the
		Commission may procure temporary and intermittent services under section
		3109(b) of title 5, United States Code, at rates for individuals which do not
		exceed the daily equivalent of the annual rate of basic pay prescribed for
		level V of the Executive Schedule under section 5316 of such title.(e)Nontermination of
		the commissionSection 14(a)(2) of the Federal Advisory Committee Act shall not apply to the Commission.(f)Authorization
		of appropriationsThere are authorized to be appropriated to the Commission such sums as are necessary to carry out
			 the duties of
			 the Commission under this Act.4.Expedited process for extension of sunset(a)DefinitionsIn this section—(1)the term day of continuous session, with respect to a House of Congress, does not include a period during which that House has
			 adjourned sine die or during which that House is not in session because of
			 an adjournment of more than 3 days to a date certain; and(2)the term joint resolution means a joint resolution—(A)introduced during the 95-day period ending on the day before the date on which the amendments
			 relating to the professional sport to which the joint resolution relates
			 are scheduled to
			 take effect under section 2(c);(B)which does not have a preamble;(C)the title of which is only as follows: Joint resolution relating to extension of certain antitrust exemptions for professional ________., the blank space being filled in with the professional sport to which the joint resolution
			 relates; and(D)the matter after the resolving clause of which is only as follows: That section 2(c)__ of the SPORTS Act is amended by striking _______ and inserting ______., with—(i)the first blank space being filled in with the paragraph of section 2(c) that corresponds to the
			 professional sport to which the joint resolution relates;(ii)the second blank space being filled in with the number of years specified in the paragraph
			 described in clause (i) on the date on which the joint resolution is
			 introduced; and(iii)the third blank space being filled in with the number of years equal to the sum of the number of
			 years described in
			 clause (ii) and 5 years.(b)Expedited consideration in House of Representatives(1)Introduction(A)In generalNot later than the end of the second day of continuous session of the House of Representatives
			 after the date on which the Commission submits a report under section
			 3(b)(2), the Speaker of the House of
			 Representatives shall introduce a joint resolution relating to each
			 professional sport for which an amendment under section 2(b) has not taken
			 effect.(B)Other membersIf the Speaker of the House of Representatives does not introduce a joint resolution under
			 subparagraph (A) relating to a professional sport for which an amendment
			 under section 2(b) has not taken effect, during the period beginning on
			 the third day of
			 continuous session of the House of Representatives after the date on which
			 the Commission submits a report under section 3(b)(2) and ending on the
			 day before the date on which the amendments under section 2(c) relating to
			 the applicable professional sport take effect, it shall be
			 in order for any Member of the House of Representatives to introduce a
			 joint resolution relating to the applicable professional sport.(C)Single joint resolution for a professional sportIf a joint resolution relating to a professional sport is introduced in the House of
			 Representatives, it shall not be in order to introduce a joint resolution
			 relating to that professional sport in the House of Representatives until
			 after the date on which the Commission submits the next report required
			 under section 3(b)(2).(2)Reporting and dischargeAny committee of the House of Representatives to which a joint resolution is referred shall report
			 it to the House of Representatives not later than 35 calendar days after
			 the
			 date on which the Commission submits the applicable report under section
			 3(b)(2). If a committee fails to report the joint resolution within that
			 period, the committee shall be discharged from further consideration of
			 the joint resolution and the joint resolution shall be referred to the
			 appropriate calendar.(3)Proceeding to considerationAfter each committee authorized to consider a joint resolution reports it to the House of
			 Representatives or has been discharged from its consideration, it shall be
			 in order, not later than
			 the day before the date on which the amendments under section 2(c)
			 relating
			 to the applicable professional sport take effect, to move to proceed to
			 consider the joint resolution in the House of Representatives. All points
			 of order against the motion are waived. During the 95-day period described
			 in subsection (a)(2)(A) relating to a joint resolution relating to a
			 professional sport, such a motion shall not be in order after the House of
			 Representatives has disposed of a motion to proceed on the joint
			 resolution. The previous question shall be considered as ordered on the
			 motion to its adoption without intervening motion. The motion shall not be
			 debatable. A motion to reconsider the vote by which the motion is disposed
			 of shall not be in order.(4)Floor consideration(A)In generalThe joint resolution shall be considered as read. All points of order against the joint resolution
			 and against its consideration are waived.(B)ConsiderationThe previous question shall be considered as ordered on the joint resolution to its passage without
			 intervening motion except 4 hours of debate equally divided and controlled
			 by the proponent and an opponent. A motion to reconsider the vote on
			 passage of the joint resolution shall not be in order.(c)Expedited procedure in Senate(1)Introduction(A)In generalNot later than the end of the second day of continuous session of the Senate after the date on
			 which the Commission submits a report under section 3(b)(2), the
			 Majority Leader of the Senate shall introduce a joint resolution relating
			 to each professional sport for which an amendment under section 2(b) has
			 not taken effect.(B)Other membersIf the Majority Leader of the Senate does not introduce a joint resolution under subparagraph (A)
			 relating to a professional sport for which an amendment under section 2(b)
			 has not taken effect,
			 during the period beginning on the third day of continuous session of the
			 Senate after the date on which the Commission submits a report under
			 section 3(b)(2) and ending on the
			 day before the date on which the amendments under section 2(c) relating to
			 the applicable professional sport take effect, it shall be in order for
			 any Member of the Senate
			 to introduce a joint resolution relating to the applicable professional
			 sport.(C)Single joint resolution for a professional sportIf a joint resolution relating to a professional sport is introduced in the Senate, it shall not be
			 in order to introduce a joint resolution relating to that professional
			 sport in the Senate until after the date on which the Commission submits
			 the next report required under section 3(b)(2).(2)Reporting and dischargeAny committee of the Senate to which a joint resolution is referred shall report
			 it to the Senate without amendment not later than 35 calendar days after
			 the
			 date on which the Commission submits the applicable  report under section
			 3(b)(2). If
			 a committee fails to
			 report the joint resolution within that period, the committee shall be
			 discharged from further consideration of the joint resolution and the
			 joint resolution shall be placed on the Calendar of Business.(3)Floor consideration(A)In generalNotwithstanding rule XXII of the Standing Rules of the Senate, after each committee authorized to
			 consider a joint resolution reports it to the Senate or has been
			 discharged from its consideration, it is in order, not later than
			 the day before the date on which the amendments under section 2(c)
			 relating
			 to the applicable professional sport take effect,  (even though a previous
			 motion to the same effect has been disagreed to) to move to proceed to the
			 consideration of the joint resolution, and all points of order against the
			 joint resolution (and against consideration of the joint resolution) are
			 waived. The motion to proceed is not debatable. The motion is not subject
			 to a motion to postpone. A motion to reconsider the vote by which the
			 motion is agreed to or disagreed to shall not be in order. If a motion to
			 proceed to the consideration of the joint resolution is agreed to, the
			 joint resolution shall remain the unfinished business until disposed of.(B)ConsiderationDebate on a joint resolution, and on all debatable motions and appeals in connection therewith,
			 shall be limited to not more than 10 hours, which shall be divided equally
			 between the majority and minority leaders or their designees. A motion
			 further to limit debate is in order and not debatable. An amendment to, or
			 a motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the joint resolution is not in order.(C)Vote on passageThe vote on passage of a joint resolution shall occur immediately following the conclusion of the
			 debate on a joint resolution, and a single quorum call at the conclusion
			 of the debate if requested in accordance with the rules of the Senate.(D)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as
			 the case may be, to the procedure relating to a joint resolution shall be
			 decided without debate.(d)Rules relating to Senate and House of Representatives(1)Coordination with action by other houseIf, before the passage by one House of a joint resolution of that House relating to a professional
			 sport, that House receives from the other House a joint resolution
			 relating to the same professional sport—(A)the joint resolution of the other House shall not be referred to a committee; and(B)with respect to a joint resolution of the House receiving the resolution relating to the same
			 professional sport—(i)the procedure in that House shall be the same as if no joint resolution had been received from the
			 other House; but(ii)the vote on passage shall be on the joint resolution of the other House relating to the same
			 professional sport.(2)Treatment of joint resolution of other houseIf one House fails to introduce or consider a joint resolution relating to a professional sport
			 under this section, the joint resolution of the other House relating to
			 the same professional sport shall be entitled to expedited floor
			 procedures under this section.(3)Treatment of companion measuresIf, following passage of a joint resolution relating to a professional sport in the Senate, the
			 Senate then receives the companion measure from the House of
			 Representatives relating to the same professional sport, the companion
			 measure shall not be debatable.(e)VetoesIf the President vetoes a joint resolution, debate on a veto message in the Senate under this
			 section shall be 1 hour equally divided between the majority and minority
			 leaders or their designees.(f)Time limitationIt shall not be in order to consider a joint resolution under this section on or after	the date on
			 which the amendments relating to the professional sport to which the joint
			 resolution relates take effect under section 2(c).(g)Rules of House of Representatives and SenateThis section is enacted by Congress—(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively,
			 but applicable only with respect to the procedure to be followed in that
			 House in the case of a joint resolution, and it supersedes other rules
			 only to the extent that it is inconsistent with such rules; and(2)with full recognition of the constitutional right of either House to change the rules (so far as
			 relating to the procedure of that House) at any time, in the same manner,
			 and to the same extent as in the case of any other rule of that House.
